Citation Nr: 0835120	
Decision Date: 10/14/08    Archive Date: 10/24/08

DOCKET NO.  06-08 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES
  
1.  Entitlement to service connection for a lumbar spine 
disorder.

2.  Entitlement to service connection for nerve damage to the 
knees, as secondary to a lumbar spine disorder.

3.  Entitlement to service connection for right carpal tunnel 
syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

H. E. Costas, Counsel



INTRODUCTION

The veteran served on active duty from November 1977 to 
November 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California.  In July 2008, the veteran testified 
at a Board video conference hearing.

The issue of entitlement to service connection for right 
carpal tunnel syndrome is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The veteran's lumbar spine disorder did not have its 
onset during active service and is not otherwise 
etiologically related to the veteran's service or to a 
service-connected disability.

2.  The veteran does not have bilateral knee nerve damage 
that had its onset during active service and is otherwise 
etiologically related to the veteran's service or to a 
service-connected disability.



CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a 
lumbar spine disorder, on a direct basis or as secondary to a 
service-connected disability, have not been met.  38 U.S.C.A. 
§§ 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2007).

2.  The criteria for entitlement to service connection for 
nerve damage to the knees, on a direct basis or as secondary 
to a service-connected disability, have not been met.  
38 U.S.C.A. §§ 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2008), and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007), are examined.

First, VA has a duty to indicate which portion of information 
should be provided by the claimant, and which portion VA will 
try to obtain on the claimant's behalf, which was 
accomplished by June 2005, March 2006, and September 2006 
letters, with respect to the claims of entitlement to service 
connection.  The March 2006 and September 2006 letters also 
indicated that in determining a disability rating, the RO 
considered evidence regarding nature and symptoms of the 
condition, severity and duration of the symptoms, and the 
impact of the condition and symptoms on employment.  The 
evidence that might support a claim for an increased rating 
was listed.  The veteran was told that ratings were assigned 
with regard to severity from 0 percent to 100 percent, 
depending on the specific disability.  In any event, the 
Board notes that the United States Court of Appeals for 
Veterans Claims (Court), in Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008) clarified VA's notice obligations in increased 
rating claims.  

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include 1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a claim of 
service connection, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 484.

Despite any inadequate notice provided to the appellant, no 
prejudice results in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).   Particularly, the veteran has been afforded the 
information necessary to advance any contention by means of 
the June 2005, March 2006, and September 2006 letters.  As 
such, the veteran was aware and effectively notified of 
information and evidence needed to substantiate and complete 
his claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

Because a preponderance of the evidence is against the claims 
of entitlement to service connection for a lumbar spine 
disorder and nerve damage to the knees, any potentially 
contested issue regarding a downstream element is rendered 
moot.  Again, the veteran is not prejudiced by the Board's 
consideration of the pending issues.  

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  In this 
case, the veteran received notice in June 2005, prior to the 
adjudication of the matter in September 2005. 

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination 
when such is necessary to make a decision on the claim.  The 
record contains the veteran's service medical records, VA 
outpatient reports, private treatment records from Mark M. 
Segall, M.D., and VA examination reports dated in June 2005 
and July 2005.  

Based on the foregoing, VA satisfied its duties to the 
veteran.

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service 
connection may also be established for disease diagnosed 
after discharge from service when all the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

If there is no evidence of a chronic condition during 
service, or an applicable presumptive period, then a showing 
of continuity of symptomatology after service is required to 
support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a 
chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  If service 
connection is established by continuity of symptomatology, 
there must be medical evidence that relates a current 
condition to that symptomatology.  See Savage v. Gober, 10 
Vet. App. 488 (1997).

Additionally, service connection may be granted, on a 
secondary basis, for a disability, which is proximately due 
to, or the result of an established service-connected 
disorder.  38 C.F.R. § 3.310.  Similarly, any increase in 
severity of a non-service connected disease or injury that is 
proximately due to or the result of a service connected 
disease or injury, and not due to the natural progress of the 
nonservice connected disease, will be service connected.  
Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter 
instance, the nonservice-connected disease or injury is said 
to have been aggravated by the service-connected disease or 
injury.  38 C.F.R. § 3.310.  In cases of aggravation of a 
veteran's nonservice-connected disability by a service-
connected disability, such veteran shall be compensated for 
the degree of disability over and above the degree of 
disability existing prior to the aggravation.  38 C.F.R. § 
3.322.  Additionally, the Board notes that 38 C.F.R. § 3.310, 
the regulation which governs claims for secondary service 
connection, has been amended recently.  The intended effect 
of this amendment is to conform VA regulations to the Allen 
decision.  71 Fed. Reg. 52,744 (Sept. 7, 2006) (to be 
codified at 38 C.F.R. § 3.310(b)).  Because VA has been 
complying with Allen since 1995, the regulatory amendment 
effects no new liberalization or restriction in this appeal.

The veteran alleges entitlement to service connection for a 
lumbar spine disorder and nerve damage to his knees.  He 
argues that his current lumbar pine disorder is directly 
attributable to injuries in service and that the nerve damage 
to his knees is secondary to his lumbar spine disorder.  A 
review of record demonstrates that the probative evidence of 
record contains no indication that any current lumbar spine 
and bilateral knee disorders are causally related to the 
veteran's period of active service, any incident therein, or 
any service-connected disability.   

Service medical records reveal complaints of lumbar spine and 
knee pain in November 1979 and September 1980.  In November 
1979, after a basketball game, the veteran presented with 
complaints of radiating left knee pain.  The veteran's knee 
pain was attributed to postural mechanical low back pain.  
Later in November 1979, the veteran's complaints of lumbar 
spine pain on movement were attributed to a muscle strain.  
In September 1980, the veteran presented for follow-up 
treatment for pain in the right shoulder blade radiating to 
the right side of the lumbar spine.  Physical examination 
demonstrated that musculoskeletal movements were within 
normal limits.  The veteran was diagnosed as having a right 
scapular strain and temporary muscular cartilage 
displacement.  Notwithstanding the aforementioned complaints, 
the service medical records are silent as to treatment for or 
a diagnosis of a chronic lumbar spine disorder and/or a 
chronic bilateral knee disorder.  Consequently, the Board 
finds that the veteran's in-service complaints, regarding his 
lumbar spine and knees, were acute and transitory episodes.  

Similarly, the post-service medical evidence of record is 
negative for any notations of a lumbar spine or a bilateral 
knee disorder for years after service separation.  In July 
2005, the veteran was afforded a VA examination.  The veteran 
denied any recollection of an injury to the lumbar spine 
and/or knees during the November 1979 basketball game.  
Rather, he alleged that he injured his back during jungle 
training maneuvers in Panama, approximately in 1979.  He 
argued that this back was injured because he had to climb 
mountains with heavy packs and rucksacks.  He alleged that he 
was in the field all the time and was not allowed to be 
examined.  Post-service, the veteran sustained two work-
related injuries to the back in 1987 and again in January 
1988.  The veteran underwent his first back surgery in 
September 1988.  The veteran was diagnosed as having filed 
back syndrome with lumbosacral radiculalgia.  The examiner 
indicted that the veteran had no primary knee condition; 
rather, he experienced radiating pain from his lumbar spine 
into his left posterior knee.  X-rays of both knees were 
unremarkable.  The examiner opined that the veteran's lumbar 
spine disorder and left knee pain were less likely than not 
related to the veteran's period of service.  The examiner 
acknowledged the veteran's in-service complaints; however, he 
further opined that it was more likely that the veteran's 
current problems were attributable to his post-service 
workmen's compensation injuries.  There is no other competent 
medical opinion to the contrary.  

The only evidence linking any current lumbar spine disorder 
and nerve damage to the knees to service is the veteran's own 
assertion.  As noted, the veteran has alleged that his 
current lumbar spine disorder is directly attributable to his 
period of service and that the nerve damage to the knees is 
attributable to the lumbar spine disorder.  As a layperson he 
is not competent to offer medical evidence of the etiology of 
his current lumbar spine disorder and nerve damage to the 
knees.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Moreover, the June 2005 VA examiner opined that it was less 
likely than not that the veteran's current lumbar spine 
disorder and left knee pain were related to his period of 
service.  The Board notes that VA examination elicited no 
evidence of current right knee disorder, characterized by 
nerve damage.

The Board finds no evidence of a chronic lumbar spine 
disorder or a chronic bilateral knee disorder, characterized 
by nerve damage, during service or as a result of service.  
The lack of evidence of treatment may bear on the credibility 
of the evidence of continuity.  Savage, 10 Vet. App. at 496.  
Thus, the Board finds no medical opinion or showing of 
chronicity to link the veteran's claimed conditions to 
service.

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulation.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); 38 C.F.R. § 3.102.  Thus, the claims of 
service connection for a lumbar spine disorder and nerve 
damage to the knees must be denied.


ORDER

Entitlement to service connection for a lumbar spine disorder 
is denied.

Entitlement to service connection for nerve damage to the 
knees, to include as secondary to a lumbar spine disorder, is 
denied.


REMAND

The veteran alleges entitlement to service connection for 
right wrist carpal tunnel syndrome, as secondary to residuals 
of a right hand injury.  Service connection is in effect for 
residuals of a right hand injury with limitation of motion of 
the wrist and residuals of right hand injury with limitation 
of motion of the little finger.  A review of the record 
reveals that the veteran was diagnosed as having right wrist 
carpal tunnel syndrome in March 2005.  Associated x-rays 
demonstrated a normal right wrist.  

Upon VA examination, in June 2005, the veteran presented with 
complaints of worsening pain, weakness, decreased range of 
motion, stiffness, swelling, heat, instability, locking, 
fatigue, and lack of endurance in his right wrist.  Physical 
inspection of the hands revealed no deformities, Heberden's 
or Bouchard's nodes, swelling, or redness.  He was able to 
flex all the fingers of both hands at 90 degrees, with no 
pain or grimacing.  Completing a fist, in the right hand, was 
accomplished with some difficulty.  He could touch the tip of 
the thumb to the base and the tip of each finger of the same 
hand, with pain and grimacing.  He could abduct all fingers.  
Dynometer grip strength in the right hand was 35 lbs./force, 
with complaints of pain in the right wrist.  There was 
limitation in range of motion of the right wrist.  
Hyperextension was to 50 degrees, actively, and to 70 
degrees, passively.  Tinel's and Phalen's was negative.  The 
veteran was diagnosed as having a chronic strain of the right 
hand with mild contracture of the fifth finger and age-
appropriate mild osteoarthritis and weakness and a chronic 
strain of the right wrist with status post ganglion cyst 
excision and decreased range of motion.  The examiner made no 
reference to any current carpal tunnel syndrome of the right 
wrist

The Board finds that a remand is necessary in order to secure 
an opinion as to the etiology of the veteran's current right 
wrist carpal tunnel syndrome, to include whether it is a 
separate disability that was caused or worsened by his 
service-connected residuals of right hand injury disabilities 
or whether it is part and parcel of the veteran's service-
connected disabilities.  See 38 U.S.C.A. § 5103A.

Accordingly, the case is REMANDED for the following action:

1.   The RO should schedule the veteran 
for a VA examination in order to 
determine the etiology of the veteran's 
current right wrist carpal tunnel 
syndrome.  All indicated tests should be 
accomplished.  The claims folder must be 
made available to the examiner.  The VA 
examiner should review the claims folder 
and provide an opinion as to whether it 
is at least as likely as not that the 
veteran's carpal tunnel syndrome is a 
separate disability that was caused or 
worsened by his service-connected 
residuals of a right hand injury with 
limitation of motion of the wrist and 
residuals of right hand injury with 
limitation of motion of the little finger 
disabilities or whether any current right 
wrist carpal tunnel syndrome is part and 
parcel of the veteran's service-connected 
residuals of right hand injury 
disabilities.  The report of examination 
should include a complete rationale for 
all opinions rendered.

2.  Then, the RO should readjudicate the 
issue on appeal in light of all pertinent 
evidence and legal authority.  If the 
benefit sought on appeal remains denied, 
the RO should issue to the veteran and 
his representative a Supplemental 
Statement of the Case and afford them the 
appropriate opportunity for response 
thereto.  The case should then be 
returned to the Board, if in order, for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


